 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 8
      IN RE: JEROME JULIUS BROWN, SR.,                   CASE NO. MC19-0161-RSM
 9

10                   Respondent.                         ORDER RE: PROPOSED COMPLAINT

11

12          This matter comes before the Court on a proposed complaint filed by Respondent,
13
     accompanied by an application to proceed in forma pauperis (“IFP”) and a civil cover sheet.
14
     Dkt. #25.
15
            Respondent is currently under a Vexatious Litigant Bar Order entered on December 11,
16

17   2019. Dkt. #1. Pursuant to the Bar Order, all of Plaintiff’s pro se complaints in this district are

18   filed under this miscellaneous case number. The Bar Order states as follows:

19          All of Plaintiff’s prior actions that have been reviewed by the Court have resulted
            in dismissals for failure to state a claim upon which relief may be granted and for
20          frivolousness. . . . In each action, Plaintiff filed a complaint that fell well short of
21          meeting basic notice pleading requirements under Federal Rule of Civil Procedure
            8, and otherwise violated 28 U.S.C. § 1915(e)(2)(B).
22
     Id. at 5. The Bar Order provides that “the Court may dismiss any future pro se complaint upon
23
     a finding that the complaint suffers from the same effects outlined above without issuing an order
24

25   to show cause.” Id. at 6. For the reasons set forth below, the Court finds that Respondent’s latest

26   filings fall well short of meeting basic notice pleading requirements under Fed. R. Civ. P. 8 and




     ORDER RE: PROPOSED COMPLAINT – 1
     are properly dismissed for failure to state a claim and/or for frivolousness under 28 U.S.C. §
 1

 2   1915(e)(2)(B).

 3          Respondent brings a complaint for conversion of property against the Attorney General

 4   of Maryland, Brian E. Frosh; State of Maryland Judge, Patricia Mitchell; Maryland Chief of
 5
     Police, Marcus Jones; and President of Southern Maryland Hospital, Christine Wray. Dkt. #25-1.
 6
     Although Respondent submitted the filing, the named plaintiff in this action is “Mrs. Constance
 7
     Brown-Gibson Wife.” Id. at 1. The proposed complaint is difficult to decipher and states “no
 8
     jurisdiction Montgomery County Administration and Justice, Policy Dept. Sheriffs Dept. District
 9

10   Court, Circuit Courts, Procedural Default, in name Jerome Brown” under basis for Jurisdiction.

11   Id. at 3. The statement of claim provides a description of a living unit, id. at 5, and attaches real
12   property data search reports. Id. at 10-15, Dkts. #26, #27. It does not appear to allege any viable
13
     claims or basis for jurisdiction and venue in this court.
14
            Respondent’s latest filings suffer from the same defects as his prior actions as outlined in
15
     his Bar Order. See Dkt. #1 at 5-6. The Court therefore denies his application to proceed IFP and
16

17   dismisses his complaint, Dkt. #25. The Clerk shall provide copies of this order to Respondent.

18

19          Dated this 12th day of July, 2021.
20

21

22

23
                                                    A
                                                    RICARDO S. MARTINEZ
                                                    CHIEF UNITED STATES DISTRICT JUDGE
24

25

26




     ORDER RE: PROPOSED COMPLAINT – 2
